             Case 2:04-cr-00465-MJP Document 47 Filed 11/17/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. CR04-465 MJP

11                               Plaintiff,              ORDER GRANTING
                                                         DEFENDANT’S MOTION FOR
12                v.                                     COMPASSIONATE RELEASE
                                                         PURSUANT TO 18 U.S.C. §
13         CLIFFORD COURT UPTEGROVE,                     3582(C)(1)

14                               Defendant.

15

16         The above-entitled Court, having received and reviewed:

17         1. Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)

18            (Dkt. No. 24),

19         2. The Government’s Response to Defendant’s Motion for Compassionate Release

20            Pursuant to 18 U.S.C. § 3582(c)(1) (Dkt. No. 34),

21         3. Defendant’s Reply to the Government’s Response to Defendant’s Motion for

22            Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1) (Dkt. No. 40), all attached

23            declarations and exhibits, the Memorandum prepared by the United States Probation

24

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
     U.S.C. § 3582(C)(1) - 1
               Case 2:04-cr-00465-MJP Document 47 Filed 11/17/20 Page 2 of 5




 1              and Pretrial Services (Dkt. No. 29), and relevant portions of the record, hereby

 2              GRANTS the Motion as follows:

 3          Defendant pleaded guilty to Armed Bank Robbery, in violation of 18 U.S.C. §§ 2113(a),

 4   (d), and to Using a Firearm During and in Furtherance of a Crime of Violence in violation of 18

 5   U.S.C. § 924(c). On January 28, 2005, the Court sentenced Defendant to a 248-month term of

 6   custody to be followed by a 5-year term of supervised release with a number of conditions.

 7   Defendant is currently incarcerated at the Federal Correctional Institution, Otisville in New York

 8   and is scheduled to be released from custody on March 17, 2022.

 9          While a judgment of conviction in a criminal matter constitutes a final judgment, it may

10   be modified in certain circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010).

11   Relevant to this matter, a court may modify a term of imprisonment pursuant to 18 U.S.C. §

12   3582(C)(1) if three conditions are met:

13          (1) The inmate must have exhausted administrative review of the failure of the Bureau of

14              Prisons to motion to reduce on its own initiative, or waited until a lapse of 30 days

15              after the request was made to the warden of his or her facility (whichever is earlier);

16          (2) The inmate has presented extraordinary and compelling reasons for the reduction; and

17          (3) The reduction must be consistent with the Sentencing Commission’s policy statement

18              found at USSG § 1B1.13.

19   18 U.S.C § 3582(c)(1)(A). To meet the Sentencing Commission’s policy statement, the

20   defendant is required to present “extraordinary and compelling” circumstances, defined as

21   “suffering from a terminal illness,” “a serious physical or medical condition,” or “experiencing

22   deteriorating physical or mental health because of the aging process;” or prove that he is at least

23   65 years old, “experiencing a serious deterioration in physical or mental health because of the

24

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
     U.S.C. § 3582(C)(1) - 2
                 Case 2:04-cr-00465-MJP Document 47 Filed 11/17/20 Page 3 of 5




 1   aging process,” and has served 10 years or three-quarters of his or her sentence. USSG § 1B1.13

 2   cmt. n.1.

 3          Defendant’s Motion satisfies all three elements of 18 U.S.C. § 3582(c)(1).

 4          First, the parties agree that Defendant has exhausted the administrative review process.

 5          Second, Defendant presents extraordinary and compelling circumstances justifying his

 6   release. Defendant suffers from asthma, a medical condition the Center for Disease Control has

 7   warned can place an individual at an increased risk for severe illness from COVID-19.

 8   Additionally, Defendant is 57 years old. While this does not place him in the very highest risk

 9   categories, the CDC reports that “[a]s you get older, your risk for severe illness from COVID-19

10   increases. For example, people in their 50s are at higher risk for severe illness than people in

11   their 40s.” (Dkt. No. 24 (quoting CDC, Coronavirus Disease 2019

12   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last

13   visited Nov. 16, 2020).) In combination, Defendant’s medical condition and age justify the

14   determination that extraordinary and compelling circumstances exist in this case.

15          Third, release of Defendant is consistent with the U.S. Sentencing Guidelines. The Court

16   may reduce Defendant’s sentence if it finds that “the defendant is not a danger to the safety of

17   any other person or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13.

18   The Court finds that Defendant has taken commendable strides to grow and change while in

19   prison, completing a number of self-help and educational programs in anticipation of his

20   eventual release and maintaining a clean disciplinary record for the last nine-plus years.

21          He will also be released to live with his sister, which will allow him to rehabilitate in a

22   smaller community with family nearby, while offering his sister, who is struggling with

23   lymphoma, the help she needs. Because Defendant has made great efforts to learn and develop

24

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
     U.S.C. § 3582(C)(1) - 3
               Case 2:04-cr-00465-MJP Document 47 Filed 11/17/20 Page 4 of 5




 1   while in prison, and will receive stability and support upon release, the Court finds he does not

 2   pose a danger to the community. This is especially so because Defendant has served 16 years

 3   and six months in prison, almost 94% of the sentence imposed by the Court, and is due to be

 4   released in early 2022. Had Defendant been sentenced under current laws, he would have been

 5   released years ago, reflecting the Sentencing Commission’s current assessment of the danger

 6   posed by those committing Defendant’s crimes. (See Dkt. No. 24 at 13-14.)

 7          Accordingly, the Court ORDERS:

 8          (1) Defendant’s term of imprisonment shall be reduced to time served and he shall be

 9              released 14 days from the date of this order to accommodate a quarantine period with

10              the Federal Bureau of Prisons. If Defendant tests COVID-19 positive at any time

11              during this quarantine period, BOP will notify the government who will immediately

12              notify the Court so the Order can be modified appropriately.

13          (2) Defendant shall be released to reside with his sister Carole Warehime-Gibson at her

14              house, in Yakima, Washington;

15          (3) Supervised release shall commence immediately upon Defendant’s release from

16              custody, during which time Defendant shall be subject to the mandatory, standard,

17              and special conditions of supervision set forth in the Judgment (Dkt. No. 20), as well

18              as the conditions set forth in this Order;

19          (4) Defendant shall participate as directed in a mental health program approved by the

20              United States Probation Office. The defendant must contribute towards the cost of

21              any programs, to the extent the defendant is financially able to do so, as determined

22              by the U.S. Probation Officer.

23

24

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
     U.S.C. § 3582(C)(1) - 4
             Case 2:04-cr-00465-MJP Document 47 Filed 11/17/20 Page 5 of 5




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated November 17, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18
     U.S.C. § 3582(C)(1) - 5
